 



Exhibit 10.3
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement (“Amendment”) is made as of
December 30, 2007 by and between SUN COMMUNITIES, INC., a Maryland corporation
(the “Company”), and BRIAN W. FANNON (“Executive”).
RECITALS:
     A. The Company and Executive entered into that certain Employment
Agreement, dated as of February 23, 2005, but effective as of January 1, 2005
(the “Employment Agreement”).
     B. The Company and Executive desire to modify the Employment Agreement in
accordance with the terms and conditions of this Amendment.
     NOW, THEREFORE, the parties agree as follows:
     1. All capitalized terms used but not otherwise defined herein shall have
the meaning ascribed to such terms in the Employment Agreement.
     2. Paragraph 4(e) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following paragraph 4(e):
     Phantom Stock. In the event that the Executive is employed by the Company
on such dates, on each date that the Company pays a dividend on its common stock
through May 10, 2007, the Company shall pay the Executive a cash bonus in an
amount equal to the amount of the dividend multiplied by the Time Units (as
defined below). In the event that the Executive is employed by the Company on
May 10, 2007, the Company shall promptly thereafter pay to Executive a cash
bonus in an amount equal to the product of the Time Units and the Fair Market
Value (as such term is defined in the Company’s Second Amended and Restated 1993
Stock Option Plan) on May 10, 2007. In the event that the Executive is employed
by the Company through the initial term of this Agreement (i.e., until at least
December 31, 2009), the Company shall pay to Executive, no later than March 10,
2010, a cash bonus in an amount equal to the product of the Performance Units
(as defined below) and the Fair Market Value on March 1, 2010. For purposes
hereof, (i) “Time Units” means 6,250 (as such number may be appropriately
adjusted in the discretion of the Company to take into account any stock
dividend, stock split, combination or exchange of shares, or other similar event
affecting the capital structure of the Company); and (ii) “Performance Units”
means a “specified percentage” of 18,750 (as such number may be appropriately
adjusted in the discretion of the Company to take into account any stock
dividend, stock split, combination or exchange of shares, or other similar event
affecting the capital structure of the Company) (the “Targeted Performance-Based
Shares”) determined on the basis of the compound annual growth rate of the
Company’s funds from operations per weighted average number of outstanding
shares of the Company’s common stock on a fully diluted basis (as

 



--------------------------------------------------------------------------------



 



determined by reference to the Company’s audited financial statements) (the “Per
Share FFO”) for the period commencing January 1, 2005 and ending December 31,
2009 (“CAGR”), determined by comparing the Per Share FFO for the year ending
December 31, 2009 to the Per Share FFO for the year ending December 31, 2005, as
follows:

                                              At least 3% but     At least 4%
but         CAGR   Less than 3%     less than 4%     less than 5%     At least
5%  
Specified Percentage
    0       50%       75%       100%

Notwithstanding anything to the contrary herein, (a) the number of Targeted
Performance-Based Shares subject to this Agreement may be decreased in the sole
and absolute discretion of the Compensation Committee of the Company at any time
prior to March 1, 2010 by written notice to Executive; and (b) any Targeted
Performance-Based Shares so deducted from this Agreement may be awarded to other
employees of the Company in the sole and absolute discretion of the Compensation
Committee of the Company. By way of illustration, the Company, by action of its
Compensation Committee prior to March 1, 2010, may elect to award all 18,750
Targeted Performance-Based Shares covered by this Agreement to other employees
of the Company, in which event Executive shall not be entitled to, and shall not
receive, any bonus on the basis of Performance Units.
     3. Except as otherwise modified herein, the Employment Agreement shall
remain in full force and effect consistent with its terms.
     4. This Amendment may be executed by the parties in counterparts, each of
which shall constitute an original and both of which together shall constitute
one and the same agreement. Facsimile copies of signatures to this Amendment
shall be deemed to be originals and may be relied upon to the same extent as the
originals.
     IN WITNESS WHEREOF, the Company and Executive have executed this First
Amendment to Employment Agreement as of the date first above written.

                  COMPANY:
 
                SUN COMMUNITIES, INC., a Maryland     corporation
 
           
 
  By:   /s/ Gary A. Shiffman    
 
         
 
      Gary A. Shiffman, Chief Executive    
 
      Officer    
 
           
 
                EXECUTIVE:
 
           
 
      /s/ Brian W. Fannon              
 
      BRIAN W. FANNON    

-2-